Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art does not disclose or suggest the claimed "predetermined period and the predetermined number of times are set so that and the first signal intensity and the second signal intensity are made to differ from each other to an extent that: the first component and the second component can be discriminated from each other; and a difference between the first component and the second component is detectable" in combination with the remaining claim elements as set forth in claims 1, 3-8, and 11-15.	The prior art does not disclose or suggest the claimed "condition determination step of, for each of the candidate periods and for each of the candidate numbers of times, determining the candidate period as one of the predetermined periods and/or determining the candidate number of times as one of the predetermined numbers of times in a case in which the first signal intensity and the second signal intensity differ from each other to an extent that: the first reference object and the second reference object can be discriminated from each other; and a difference between the first reference object and the second reference object is detectable, with regard to the first signal intensity corresponding to the application of the pi pulse as the result of the last instance of the candidate number of times in the first pulse application step performed at an interval of the candidate period and the second signal intensity corresponding to the application of the pi pulse as the result of the last instance of the candidate number of times in the second pulse application step performed at an interval of the candidate period." in combination with the remaining claim elements as set forth in claims 9 and 16..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852